Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 1 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 2 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 3 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 4 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 5 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 6 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 7 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 8 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                          Document     Page 9 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 10 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 11 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 12 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 13 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 14 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 15 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 16 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 17 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 18 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 19 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 20 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 21 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 22 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 23 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 24 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 25 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 26 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 27 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 28 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 29 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 30 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 31 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 32 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 33 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 34 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 35 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 36 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 37 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 38 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 39 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 40 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 41 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 42 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 43 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 44 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 45 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 46 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 47 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 48 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 49 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 50 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 51 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 52 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 53 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 54 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 55 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 56 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 57 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 58 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 59 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 60 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 61 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 62 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 63 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 64 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 65 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 66 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 67 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 68 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 69 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 70 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 71 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 72 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 73 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 74 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 75 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 76 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 77 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 78 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 79 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 80 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 81 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 82 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 83 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 84 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 85 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 86 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 87 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 88 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 89 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 90 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 91 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 92 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 93 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 94 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 95 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 96 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 97 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 98 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document      Page 99 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 100 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 101 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 102 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 103 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 104 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 105 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 106 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 107 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 108 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 109 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 110 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 111 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 112 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 113 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 114 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 115 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 116 of 117
Case 19-10976   Doc 28   Filed 09/10/19 Entered 09/10/19 15:24:43   Desc Main
                         Document     Page 117 of 117
